EXHIBIT 10.1

 

Execution Copy

--------------------------------------------------------------------------------

 

CONTRIBUTION, CONVEYANCE AND

ASSUMPTION AGREEMENT

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    

ARTICLE I

DEFINITIONS

    

Section 1.1

   Definitions    4     

ARTICLE II

TRANSACTIONS

    

Section 2.1

   Contribution by Rayonier to Procurement LLC of Certain Assets    7

Section 2.2

   Contribution by Rayonier to Wood LLC of Certain Assets    7

Section 2.3

   Contribution by Rayonier to Forest Operations LLC of Certain Assets    7

Section 2.4

   Contribution by Rayonier to Properties LLC of Certain Assets    8

Section 2.5

   Contribution by Rayonier to Fibers LLC of Certain Assets    8

Section 2.6

   Contribution by Rayonier to Wood Products LLC of Certain Assets    8

Section 2.7

   Reserved    9

Section 2.8

   Reserved    9

Section 2.9

   Reserved    9

Section 2.10

   Distribution by RTOC to Forest Properties LLC of the Southeast Assets    9

Section 2.11

   Distribution by RTOC to Rayonier of Interest in Rayland    10

Section 2.12

   Reserved    10

Section 2.13

   Distribution by Rayland to Rayonier of Certain Cutting Rights    10

Section 2.14

   Contribution by Rayonier to TRS of Contributed Assets    11

Section 2.15

   Conversion of Limited Partner Interests and General Partner Interests in RTOC
   11

Section 2.16

   Reserved    11

Section 2.17

   Liquidation of RTM LLC    11

Section 2.18

   Renaming of RFR LLC    11

Section 2.19

   Reserved    11

Section 2.20

   Dissolution of the MLP    12

Section 2.21

   Renaming of RTOC    12

Section 2.22

   Specific Conveyances    12     

ARTICLE III

ASSUMPTION OF CERTAIN DEBT, LIABILITIES AND OBLIGATIONS

    

Section 3.1

   Assumption by TRS of the Rayonier Indebtedness and Obligations    12

Section 3.2

   Assumption by TRS of the RTOC Indebtedness    13

Section 3.3

   Subordination    13

Section 3.4

   Assumption by Procurement LLC of Certain Liabilities    13

Section 3.5

   Assumption by Wood LLC of Certain Liabilities    13

Section 3.6

   Assumption by Forest Operations LLC of Certain Liabilities    14

Section 3.7

   Assumption by Properties LLC of Certain Liabilities    14

Section 3.8

   Assumption by Fibers LLC of Certain Liabilities    14

Section 3.9

   Assumption by Wood Products LLC of Certain Liabilities    14

 

i



--------------------------------------------------------------------------------

Section 3.10

   Assumption by Forest Properties LLC of Certain Liabilities    14

Section 3.11

   Assumption by Rayonier of Liabilities Related to the Rayland Interest    15

Section 3.12

   Assumption by Rayonier of Liabilities Related to the Cutting Rights    15  
  

ARTICLE IV

TITLE MATTERS

    

Section 4.1

   Encumbrances    15

Section 4.2

   Disclaimer of Warranties; Subrogation; Waiver of Bulk Sales Laws    17     

ARTICLE V

FURTHER ASSURANCES

    

Section 5.1

   Further Assurances    17     

ARTICLE VI

MISCELLANEOUS

    

Section 6.1

   Order of Completion of Transactions    17

Section 6.2

   Consents; Restriction on Assignment    18

Section 6.3

   Costs    18

Section 6.4

   Headings; References; Interpretation    18

Section 6.5

   Successors and Assigns    19

Section 6.6

   No Third Party Rights    19

Section 6.7

   Counterparts    19

Section 6.8

   Governing Law    19

Section 6.9

   Severability    19

Section 6.10

   Deed; Bill of Sale; Assignment    19

Section 6.11

   Amendment or Modification    19

Section 6.12

   Integration    20

 

SCHEDULES, EXHIBITS AND ANNEX

 

SCHEDULE 2.1

   Procurement LLC Assets

SCHEDULE 2.2

   Wood LLC Assets

SCHEDULE 2.3

   Forest Operations LLC Assets

SCHEDULE 2.4

   Properties LLC Assets

SCHEDULE 2.5

   Fibers LLC Assets

SCHEDULE 2.6

   Wood Products LLC Assets

SCHEDULE 2.10

   Southeast Assets

SCHEDULE 2.13

   Cutting Rights

SCHEDULE 2.14(a)

   Contributed Subsidiaries

SCHEDULE 2.14(b)

   Contributed Assets

SCHEDULE 3.1(a)

   Rayonier Indebtedness

SCHEDULE 3.1(b)

   Rayonier Obligations

SCHEDULE 3.2

   RTOC Indebtedness

 

ii



--------------------------------------------------------------------------------

Exhibit A

   Form of Guarantee to SunTrust Bank For Nassau County Bonds

Exhibit B

   Form of Guarantee to Bank of America for Nassau County Bonds

Exhibit C

   Form of Guarantee to Nassau County Bondholders

Exhibit D

   Form of Guarantee to SunTrust Bank For Wayne County Bonds

Exhibit E

   Form of Guarantee to Wayne County Bondholders

Annex A

   Subordination Provisions

 

 

iii



--------------------------------------------------------------------------------

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

 

THIS CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT (this “Agreement”) is
entered into as of the 18th day of December, 2003, by and among Rayonier Inc., a
North Carolina corporation (“Rayonier”), Rayonier Timberlands Operating Company,
L.P., a Delaware limited partnership (“RTOC”), Rayonier Timberlands, L.P., a
Delaware limited partnership (“MLP”), Rayonier Timberlands Management, LLC, a
Delaware limited liability company (“RTM LLC”), Rayonier Forest Resources, LLC,
a Delaware limited liability company (“RFR LLC”), Rayland, LLC, a Delaware
limited liability company (“Rayland”), Rayonier TRS Holdings Inc., a Delaware
corporation (“TRS”), Rayonier Minerals, LLC, a Delaware limited liability
company (“Minerals LLC”), Rayonier Forest Properties, LLC, a Delaware limited
liability company (“Forest Properties LLC”), Rayonier Wood Products, LLC, a
Delaware limited liability company (“Wood Products LLC”), Rayonier Wood
Procurement, LLC, a Delaware limited liability company (“Procurement LLC”),
Rayonier International Wood Products, LLC, a Delaware limited liability company
(“Wood LLC”), Rayonier Forest Operations, LLC, a Delaware limited liability
company (“Forest Operations LLC”), Rayonier Properties, LLC, a Delaware limited
liability company (“Properties LLC”), and Rayonier Performance Fibers, LLC, a
Delaware limited liability company (“Fibers LLC,” and collectively with
Procurement LLC, Wood LLC, Forest Operations LLC and Properties LLC, the
“Operating LLCs”).

 

RECITALS

 

WHEREAS, the Board of Directors of Rayonier has authorized Rayonier to
restructure its operations in order to qualify as a real estate investment trust
(“REIT”) effective January 1, 2004; and

 

WHEREAS, among other things, the restructuring will require a number of
contributions and conveyances of assets and interests by certain parties to this
Agreement as well as the assumption of debt by certain parties; and

 

WHEREAS, in furtherance of accomplishing the objectives and purposes set forth
in the preceding recitals, the following actions have been taken prior to the
date hereof:

 

  1. Rayonier has formed TRS to which Rayonier contributed $1,000 in exchange
for all the common shares of TRS.

 

  2. Rayonier has formed Procurement LLC to which Rayonier contributed $1,000 in
exchange for all the membership interests in Procurement LLC.

 

  3. Rayonier has formed Wood LLC to which Rayonier contributed $1,000 in
exchange for all the membership interests in Wood LLC.

 

  4. Rayonier has formed Forest Operations LLC to which Rayonier contributed
$1,000 in exchange for all the membership interests in Forest Operations LLC.

 

  5. Rayonier has formed Properties LLC to which Rayonier contributed $1,000 in
exchange for all the membership interests in Properties LLC.

 



--------------------------------------------------------------------------------

  6. Rayonier has formed Fibers LLC to which Rayonier contributed $1,000 in
exchange for all the membership interests in Fibers LLC.

 

  7. Rayonier has formed Minerals LLC to which Rayonier contributed $1,000 in
exchange for all the membership interests in Minerals LLC.

 

  8. Rayonier has formed Forest Properties LLC to which Rayonier contributed
$1,000 in exchange for all the membership interests in Forest Properties LLC.

 

  9. On December 15, 2003, pursuant to Section 266 of the Delaware General
Corporation Law, Rayonier Timberlands Management, Inc. converted from a Delaware
corporation to a Delaware limited liability company named Rayonier Timberlands
Management, LLC.

 

  10. On December 15, 2003, pursuant to Section 266 of the Delaware General
Corporation Law, Rayonier Forest Resources Company converted from a Delaware
corporation to a Delaware limited liability company named Rayonier Forest
Resources, LLC.

 

WHEREAS, in connection with the consummation of the transactions contemplated
hereby:

 

  11. On December 19, 2003, Rayonier will distribute a “special dividend” to
shareholders of record as of November 14, 2003, consisting of 6,351,975 Rayonier
common shares and approximately $61,155,176 in cash.

 

  12. Effective November 29, 2003, Rayonier conveys to each Operating LLC and to
Wood Products LLC the respective facilities and assets (and any related permits)
set forth on Schedules 2.1 -2.6 hereto needed for the proper operation of such
LLC, and each LLC assumes any related liabilities and hereby agrees to provide
upstream guarantees at the request of Rayonier: (i) as appropriate, to the
holders of, or to the letter of credit issuer banks relating to, the Nassau
County Bonds (as defined herein) and Wayne County Bonds (as defined herein), and
(ii) to the bank lenders under the Credit Agreement (as defined herein). The
forms of guarantee referred to in (i) are attached hereto as Exhibits A - E.

 

2



--------------------------------------------------------------------------------

WHEREAS, concurrently with the consummation of the transactions contemplated
hereby, each of the following shall occur in the order set forth below:

 

  13. At the direction of Rayonier, and for the benefit of (a) RTM LLC, the
general partner of RTOC, (b) the MLP, a limited partner of RTOC, (c) Rayonier, a
limited partner of RTOC, and (d) RFR LLC, a limited partner of RTOC, RTOC will
convey certain of its Southeast timberlands as listed on Schedule 2.10 (the
“Southeast Assets”) to Forest Properties LLC as a distribution from RTOC and as
a capital contribution for the benefit of Rayonier.

 

  14. RTOC will convey its 99% interest in Rayland to Rayonier as a distribution
from RTOC for the benefit of (a) RTM LLC, the general partner of RTOC, (b) the
MLP, a limited partner of RTOC, (c) Rayonier, a limited partner of RTOC, and (d)
RFR LLC, a limited partner of RTOC.

 

  15. Rayland will distribute to Rayonier certain cutting rights listed in
Schedule 2.13 (the “Cutting Rights”).

 

  16.

Rayonier will convey to TRS as a capital contribution its interests in (a) each
of the Operating LLCs, (b) Rayland and Forest Properties LLC and (c) each of the
subsidiary entities listed in Schedule 2.14(a). TRS will assume (i) $50,000,000
of the $147,500,000 Series B Senior Notes of RTOC due December 31, 2009 (the
“Series B Smurfit Notes”), (ii) $112,500,000 of the Series C Senior Notes of
RTOC due December 31, 2011 (the “Series C Smurfit Notes”), (iii) $112,500,000 of
the Series D Senior Notes of RTOC due December 31, 2014 (the “Series D Smurfit
Notes”), (iv) $50,000,000 principal amount of 6.15% Series C Medium Term Notes
of Rayonier due February 2, 2004 (the “MTNs”), (v) $23,300,000 principal amount
of Nassau County Tax Exempt Pollution Control Private Activity Revenue Bonds,
Series 1999, floating interest rate, of Rayonier due October 1, 2008, (vi)
$23,110,000 principal amount of Nassau County Tax Exempt Pollution Control
Private Activity Revenue Bonds, Series 2002, floating interest rate, of Rayonier
due June 1, 2012, (vii) $10,680,000 ($7.86 million outstanding) principal amount
of Nassau County Tax Exempt Pollution Control Refunding Revenue Bonds, Series
1993, serial bonds with an average rate of approximately 6.20%, of Rayonier due
July 1, 2015 (together with (v) and (vi), the “Nassau County Bonds”), (viii)
$15,000,000 principal amount of Wayne County Tax Exempt Solid Waste Disposal
Revenue Bonds, Series 2000, floating interest rate, of Rayonier due May 1, 2020,
(ix) $4,955,000 principal amount of Wayne County 6.15% Tax Exempt Pollution
Control Revenue Refunding Bonds, Series 1993, of Rayonier due November 1, 2007
(together with (viii), the “Wayne County Bonds”), (x) approximately $282,000,000
of Rayonier net debt owed to the subsidiaries listed on Schedule 2.14(a) (or
their subsidiaries) and (xi) certain lease agreements, interest rate and
commodity swap agreements, foreign exchange forward contracts and other
obligations of Rayonier as set forth on Schedules 3.1(a), 3.1(b) and 3.2 hereto.
In exchange for the capital contributions that Rayonier will convey to TRS as
listed in (a)-(c) above, TRS (Y) further agrees to provide upstream guarantees
at the request of Rayonier to the holders of, or to the letter of credit issuer
banks related to, the Nassau County Bonds and the Wayne County Bonds, as
appropriate, and (Z) has provided an upstream guarantee to the bank lenders
under the Three Year Revolving Credit Agreement

 

3



--------------------------------------------------------------------------------

 

among Rayonier, TRS and RTOC as borrowers, the several lenders named therein and
Credit Suisse First Boston as administrative agent, dated as of November 24,
2003 (the “Credit Agreement”). The forms of guarantee referred to in (Y) of the
preceding sentence are attached hereto as Exhibits A - E.

 

WHEREAS, following the consummation of the transactions described in 13-16
above, each of the following shall occur effective as of December 31, 2003:

 

  17. The limited partner interest in RTOC owned by RFR LLC will be converted to
a general partner interest in RTOC pursuant to Section 13.3 of the RTOC amended
and restated partnership agreement, as amended (the “RTOC Partnership
Agreement”), and the general partner interest in RTOC owned by RTM LLC will be
converted to a limited partner interest in RTOC pursuant to Section 13.1 of the
RTOC Partnership Agreement.

 

  18. RTM LLC will be liquidated and all of its assets will be distributed to
Rayonier pursuant to the terms of its limited liability company agreement.

 

  19. RFR LLC will be renamed Rayonier Timberlands Management, LLC (“New RTM
LLC”).

 

  20. The MLP will be dissolved and its interests in RTOC will be distributed to
Rayonier and New RTM LLC in proportion to their ownership interests in the MLP
pursuant to the terms of the amended and restated agreement of limited
partnership of the MLP.

 

  21. RTOC will be renamed Rayonier Forest Resources, L.P.

 

NOW, THEREFORE, in consideration of their mutual undertakings and agreements
hereunder, the parties to this Agreement undertake and agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1 Definitions. The following capitalized terms have the meanings given
below.

 

“Agreement” has the meaning assigned to such term in the opening paragraph.

 

“Beneficial Owner” has the meaning assigned to such term in Section 6.2.

 

“Contributed Assets” has the meaning assigned to such term in Section 2.14.

 

“Conveyed Assets” has the meaning assigned to such term in Section 4.1.

 

“Conveyancing Documents” has the meaning assigned to such term in Section
4.1(b).

 

“Credit Agreement” has the meaning assigned to such term in the recitals.

 

4



--------------------------------------------------------------------------------

“Cutting Rights” has the meaning assigned to such term in the recitals.

 

“Effective Date” means December 18, 2003.

 

“Effective Time” means 12:01 a.m. Eastern Standard Time on the Effective Date.

 

“Fibers LLC” has the meaning assigned to such term in the opening paragraph.

 

“Fibers LLC Assets” has the meaning assigned to such term in Section 2.5.

 

“Forest Operations LLC” has the meaning assigned to such term in the opening
paragraph.

 

“Forest Operations LLC Assets” has the meaning assigned to such term in Section
2.3.

 

“Forest Properties LLC” has the meaning assigned to such term in the opening
paragraph.

 

“herein” has the meaning assigned to such term in Section 6.4.

 

“hereof” has the meaning assigned to such term in Section 6.4.

 

“hereunder” has the meaning assigned to such term in Section 6.4.

 

“including” has the meaning assigned to such term in Section 6.4.

 

“Law” or “Laws” means any and all laws, statutes, ordinances, rules or
regulations promulgated by a governmental authority, orders of a governmental
authority, judicial decisions, decisions of arbitrators or determinations of any
governmental authority or court.

 

“Minerals LLC” has the meaning assigned to such term in the opening paragraph.

 

“MLP” has the meaning assigned to such term in the opening paragraph.

 

“MTNs” has the meaning assigned to such term in the recitals.

 

“Nassau County Bonds” has the meaning assigned to such term in the recitals.

 

“New RTM LLC” has the meaning assigned to such term in the recitals.

 

“Operating LLCs” has the meaning assigned to such term in the opening paragraph.

 

“Procurement LLC” has the meaning assigned to such term in the opening
paragraph.

 

“Procurement LLC Assets” has the meaning assigned to such term in Section 2.1.

 

“Properties LLC” has the meaning assigned to such term in the opening paragraph.

 

“Properties LLC Assets” has the meaning assigned to such term in Section 2.4.

 

5



--------------------------------------------------------------------------------

“Rayland” has the meaning assigned to such term in the opening paragraph.

 

“Rayland Interest” has the meaning assigned to such term in Section 2.11.

 

“Rayonier” has the meaning assigned to such term in the opening paragraph.

 

“Rayonier Indebtedness” has the meaning assigned to such term in Section 3.1(a).

 

“Rayonier Indebtedness and Obligations” has the meaning assigned to such term in
Section 3.1(a).

 

“Rayonier Obligations” has the meaning assigned to such term in Section 3.1(a).

 

“REIT” has the meaning assigned to such term in the recitals.

 

“Restriction” has the meaning assigned to such term in Section 6.2.

 

“Restriction Asset” has the meaning assigned to such term in Section 6.2.

 

“RFR LLC” has the meaning assigned to such term in the opening paragraph.

 

“RTM LLC” has the meaning assigned to such term in the opening paragraph.

 

“RTOC” has the meaning assigned to such term in the opening paragraph.

 

“RTOC Indebtedness” has the meaning assigned to such term in Section 3.2.

 

“RTOC Partnership Agreement” has the meaning assigned to such term in the
recitals.

 

“Series B Smurfit Notes” has the meaning assigned to such term in the recitals.

 

“Series C Smurfit Notes” has the meaning assigned to such term in the recitals.

 

“Series D Smurfit Notes” has the meaning assigned to such term in the recitals.

 

“Southeast Assets” has the meaning assigned to such term in the recitals.

 

“Specific Conveyances” has the meaning assigned to such term in Section 2.22.

 

“TRS” has the meaning assigned to such term in the opening paragraph.

 

“Wayne County Bonds” has the meaning assigned to such term in the recitals.

 

“Wood LLC” has the meaning assigned to such term in the opening paragraph.

 

“Wood LLC Assets” has the meaning assigned to such term in Section 2.2.

 

“Wood Products LLC” has the meaning assigned to such term in the opening
paragraph.

 

“Wood Products LLC Assets” has the meaning assigned to such term in Section 2.6.

 

6



--------------------------------------------------------------------------------

ARTICLE II

TRANSACTIONS

 

Section 2.1 Contribution by Rayonier to Procurement LLC of Certain Assets.
Rayonier hereby contributes, transfers, assigns and conveys, effective as of
November 29, 2003, to Procurement LLC, its successors and assigns, for its and
their use forever, all right, title and interest of Rayonier in and to the
facilities and any related assets and permits needed for the proper operation of
such facilities and related assets as described on Schedule 2.1 (collectively,
the “Procurement LLC Assets”), and Procurement LLC hereby accepts the
Procurement LLC Assets as a capital contribution and in exchange for the
assumption by Procurement LLC of all liabilities related to the Procurement LLC
Assets and an agreement by Procurement LLC to provide upstream guarantees at the
request of Rayonier (i) to the holders of, or to the letter of credit issuer
banks related to, the Wayne County Bonds and Nassau County Bonds, as
appropriate, and (ii) to the bank lenders under the Credit Agreement.

 

TO HAVE AND TO HOLD the Procurement LLC Assets unto Procurement LLC, its
successors and assigns, together with all and singular the rights and
appurtenances thereto in anywise belonging, subject, however, to the terms and
conditions of this Agreement and in all instruments of conveyance covering the
Procurement LLC Assets forever.

 

Section 2.2 Contribution by Rayonier to Wood LLC of Certain Assets. Rayonier
hereby contributes, transfers, assigns and conveys, effective as of November 29,
2003, to Wood LLC, its successors and assigns, for its and their use forever,
all right, title and interest of Rayonier in and to the facilities and any
related assets and permits needed for the proper operation of such facilities
and related assets as described on Schedule 2.2 (collectively, the “Wood LLC
Assets”), and Wood LLC hereby accepts the Wood LLC Assets as a capital
contribution and in exchange for the assumption by Wood LLC of all liabilities
related to the Wood LLC Assets and an agreement by Wood LLC to provide upstream
guarantees at the request of Rayonier (i) to the holders of, or to the letter of
credit issuer banks related to, the Wayne County Bonds and Nassau County Bonds,
as appropriate, and (ii) to the bank lenders under the Credit Agreement.

 

TO HAVE AND TO HOLD the Wood LLC Assets unto Wood LLC, its successors and
assigns, together with all and singular the rights and appurtenances thereto in
anywise belonging, subject, however, to the terms and conditions of this
Agreement and in all instruments of conveyance covering the Wood LLC Assets
forever.

 

Section 2.3 Contribution by Rayonier to Forest Operations LLC of Certain Assets.
Rayonier hereby contributes, transfers, assigns and conveys, effective as of
November 29, 2003, to Forest Operations LLC, its successors and assigns, for its
and their use forever, all right, title and interest of Rayonier in and to the
facilities and any related assets and permits needed for the proper operation of
such facilities and related assets as described on Schedule 2.3 (collectively,
the “Forest Operations LLC Assets”), and Forest Operations LLC hereby accepts
the Forest Operations LLC Assets as a capital contribution and in exchange for
the assumption by Forest Operations LLC of all liabilities related to the Forest
Operations LLC Assets and an agreement by Forest Operations LLC to provide
upstream guarantees at the request of Rayonier (i) to the

 

7



--------------------------------------------------------------------------------

holders of, or to the letter of credit issuer banks related to, the Wayne County
Bonds and Nassau County Bonds, as appropriate, and (ii) to the bank lenders
under the Credit Agreement.

 

TO HAVE AND TO HOLD the Forest Operations LLC Assets unto Forest Operations LLC,
its successors and assigns, together with all and singular the rights and
appurtenances thereto in anywise belonging, subject, however, to the terms and
conditions of this Agreement and in all instruments of conveyance covering the
Forest Operations LLC Assets forever.

 

Section 2.4 Contribution by Rayonier to Properties LLC of Certain Assets.
Rayonier hereby contributes, transfers, assigns and conveys, effective as of
November 29, 2003, to Properties LLC, its successors and assigns, for its and
their use forever, all right, title and interest of Rayonier in and to the
facilities and any related assets and permits needed for the proper operation of
such facilities and related assets as described on Schedule 2.4 (collectively,
the “Properties LLC Assets”), and Properties LLC hereby accepts the Properties
LLC Assets as a capital contribution and in exchange for the assumption by
Properties LLC of all liabilities related to the Properties LLC Assets and an
agreement by Properties LLC to provide upstream guarantees at the request of
Rayonier (i) to the holders of, or to the letter of credit issuer banks related
to, the Wayne County Bonds and Nassau County Bonds, as appropriate, and (ii) to
the bank lenders under the Credit Agreement.

 

TO HAVE AND TO HOLD the Properties LLC Assets unto Properties LLC, its
successors and assigns, together with all and singular the rights and
appurtenances thereto in anywise belonging, subject, however, to the terms and
conditions of this Agreement and in all instruments of conveyance covering the
Properties LLC Assets forever.

 

Section 2.5 Contribution by Rayonier to Fibers LLC of Certain Assets. Rayonier
hereby contributes, transfers, assigns and conveys, effective as of November 29,
2003, to Fibers LLC, its successors and assigns, for its and their use forever,
all right, title and interest of Rayonier in and to the facilities and any
related assets and permits needed for the proper operation of such facilities
and related assets as described on Schedule 2.5 (collectively, the “Fibers LLC
Assets”), and Fibers LLC hereby accepts the Fibers LLC Assets as a capital
contribution and in exchange for the assumption by Fibers LLC of all liabilities
related to the Fibers LLC Assets and an agreement by Fibers LLC to provide
upstream guarantees at the request of Rayonier (i) to the holders of, or to the
letter of credit issuer banks related to, the Wayne County Bonds and Nassau
County Bonds, as appropriate, and (ii) to the bank lenders under the Credit
Agreement.

 

TO HAVE AND TO HOLD the Fibers LLC Assets unto Fibers LLC, its successors and
assigns, together with all and singular the rights and appurtenances thereto in
anywise belonging, subject, however, to the terms and conditions of this
Agreement and in all instruments of conveyance covering the Fibers LLC Assets
forever.

 

Section 2.6 Contribution by Rayonier to Wood Products LLC of Certain Assets.
Rayonier hereby contributes, transfers, assigns and conveys, effective as of
November 29, 2003, to Wood Products LLC, its successors and assigns, for its and
their use forever, all right, title and interest of Rayonier in and to the
facilities and any related assets and permits needed for the proper operation of
such facilities and related assets as described on Schedule 2.6 (collectively,

 

8



--------------------------------------------------------------------------------

the “Wood Products LLC Assets”), and Wood Products LLC hereby accepts the Wood
Products LLC Assets as a capital contribution and in exchange for the assumption
by Wood Products LLC of all liabilities related to the Wood Products LLC Assets
and an agreement by Wood Products LLC to provide upstream guarantees at the
request of Rayonier (i) to the holders of, or to the letter of credit issuer
banks related to, the Wayne County Bonds and Nassau County Bonds, as
appropriate, and (ii) to the bank lenders under the Credit Agreement.

 

TO HAVE AND TO HOLD the Wood Products LLC Assets unto Wood Products LLC, its
successors and assigns, together with all and singular the rights and
appurtenances thereto in anywise belonging, subject, however, to the terms and
conditions of this Agreement and in all instruments of conveyance covering the
Wood Products LLC Assets forever.

 

Section 2.7 Reserved

 

Section 2.8 Reserved

 

Section 2.9 Reserved

 

Section 2.10 Distribution by RTOC to Forest Properties LLC of the Southeast
Assets.

 

(a) Pursuant to resolutions of the board of directors of RTM LLC, acting in its
capacity as the general partner of RTOC, and in accordance with the necessary
Specific Conveyances, RTOC hereby distributes, transfers, assigns and conveys to
the MLP, Rayonier and RFR LLC, for their benefit as owners of the limited
partner interests in RTOC and for their use forever, all right, title and
interest of RTOC in and to the Southeast Assets as set forth on Schedule 2.10,
and the MLP, Rayonier and RFR LLC hereby accept the Southeast Assets from RTOC
as a distribution in the proportion to their respective ownership interests in
RTOC, being 88.93%, 10.18% and 0.89%, respectively.

 

TO HAVE AND TO HOLD the Southeast Assets unto the MLP, Rayonier and RFR LLC, and
their successors and assigns, in proportion to their respective ownership
interests in RTOC, together with all and singular the rights and appurtenances
thereto in anywise belonging, subject to the terms and conditions of this
Agreement and in such instruments of conveyance covering the Southeast Assets
forever.

 

(b) Pursuant to resolutions of the board of directors of (i) RFR LLC, acting on
its own behalf and in its capacity as the general partner of the MLP, and in
accordance with the necessary Specific Conveyances, at the request of Rayonier
each of the MLP and RFR LLC hereby distributes, transfers, assigns and conveys
to Forest Properties LLC, for its use forever, all of the MLP’s and RFR LLC’s
respective rights, title and interest in and to the Southeast Assets, being a
88.93% and 0.89% interest, respectively, and Forest Properties LLC hereby
accepts such interests in the Southeast Assets from the MLP and RFR LLC as a
distribution and as a capital contribution for the benefit of Rayonier; and (ii)
Rayonier, acting on its own behalf and in accordance with the necessary Specific
Conveyances, hereby distributes, transfers, assigns and conveys to Forest
Properties LLC, for its use forever, all of Rayonier’s rights, title and
interest in and to the Southeast Assets, being a 10.18% interest, and Forest
Properties LLC hereby accepts such interests in the Southeast Assets from
Rayonier as a distribution and as a capital contribution by Rayonier.

 

9



--------------------------------------------------------------------------------

TO HAVE AND TO HOLD the Southeast Assets unto Forest Properties LLC, its
successors and assigns, together with all and singular the rights and
appurtenances thereto in anywise belonging, subject to the terms and conditions
stated in this Agreement and in all instruments of conveyance covering the
Southeast Assets forever.

 

Section 2.11 Distribution by RTOC to Rayonier of Interest in Rayland.

 

(a) Pursuant to resolutions of the board of directors of RTM LLC, acting in its
capacity as the general partner of RTOC, and in accordance with the necessary
Specific Conveyances, RTOC hereby distributes, transfers, assigns and conveys to
the MLP, Rayonier and RFR LLC, for their benefit as owners of the limited
partner interests in RTOC and for their use forever, all right, title and
interest of RTOC in and to its limited liability company interests in Rayland,
representing a 99% limited liability company interest in Rayland (the “Rayland
Interest”), and the MLP, Rayonier and RFR LLC hereby accept the Rayland Interest
from RTOC as a distribution in the proportion to their respective ownership
interests in RTOC being 88.93%, 10.18% and 0.89%, respectively.

 

TO HAVE AND TO HOLD the Rayland Interest unto the MLP, Rayonier and RFR LLC, and
their successors and assigns, in proportion to their respective ownership
interests in RTOC, together with all and singular the rights and appurtenances
thereto in anywise belonging, subject to the terms and conditions of this
Agreement and in such instruments of conveyance covering the Rayland Interest
forever.

 

(b) Pursuant to resolutions of the board of directors of RFR LLC, acting on its
own behalf and in its capacity as the general partner of the MLP, and in
accordance with the necessary Specific Conveyances, each of the MLP and RFR LLC
hereby distributes, transfers, assigns and conveys to Rayonier, for its use
forever, all of the MLP’s and RFR LLC’s respective rights, title and interest in
and to the Rayland Interest, being a 88.93% and 0.89% interest, respectively,
and Rayonier hereby accepts such interests in the Rayland Interest from the MLP
and RFR LLC as a distribution. As a result of the above distribution, combined
with Rayonier’s previously held interest, Rayonier shall hold 100% of the
limited liability company interests in Rayland.

 

TO HAVE AND TO HOLD the Rayland Interest unto Rayonier, its successors and
assigns, together with all and singular the rights and appurtenances thereto in
anywise belonging, subject to the terms and conditions stated in this Agreement
and in all instruments of conveyance covering the Rayland Interest forever.

 

Section 2.12 Reserved.

 

Section 2.13 Distribution by Rayland to Rayonier of Certain Cutting Rights.
Rayland hereby distributes, contributes, transfers, assigns and conveys to
Rayonier, its successors and assigns, for its and their use forever, all right,
title and interest of Rayland in and to the Cutting Rights set forth on Schedule
2.13, and Rayonier hereby accepts the Cutting Rights as a distribution.

 

TO HAVE AND TO HOLD the Cutting Rights unto Rayonier, its successors and
assigns, together with all and singular the rights and appurtenances thereto in
anywise belonging, subject

 

10



--------------------------------------------------------------------------------

to the terms and conditions of this Agreement and in the instruments of
conveyance covering the Cutting Rights forever.

 

Section 2.14 Contribution by Rayonier to TRS of Contributed Assets. Rayonier
hereby contributes, transfers, assigns and conveys to TRS, its successors and
assigns, for its and their own use forever, all right, title and interest of
Rayonier in and to (a) all the limited liability company interests of the
Operating LLCs, (b) all of the limited liability company interests of Rayland
and all the limited liability company interests of Forest Properties LLC and (c)
all of the equity interests in each of the subsidiary entities listed in
Schedule 2.14(a) (together, (a), (b) and (c) constitute the “Contributed Assets”
as set forth on Schedule 2.14(b)) and TRS hereby accepts the Contributed Assets
as a capital contribution and in exchange therefor (i) assumes $50,000,000 of
the Series B Smurfit Notes, (ii) assumes all of the Series C Smurfit Notes,
(iii) assumes all of the Series D Smurfit Notes, (iv) assumes the MTNs, (v)
assumes the Nassau County Bonds, (vi) assumes the Wayne County Bonds, (vii)
agrees to provide an upstream guarantee to the holders of, or to the letter of
credit issuer banks related to, the Nassau County Bonds and the Wayne Country
Bonds, as appropriate, and has previously provided an upstream guarantee to the
bank lenders under the Credit Agreement, (viii) assumes approximately
$282,000,000 of Rayonier net debt owed to the subsidiaries listed on Schedule
2.14(a) (or their subsidiaries), (ix) assumes certain lease agreements, interest
rate and commodity swap agreements and foreign exchange forward contracts and
(x) assumes certain other debt, liabilities and other obligations; all such
debt, liabilities and obligations as described and set forth on Schedule 3.1(a),
Schedule 3.1(b) and Schedule 3.2 attached hereto.

 

TO HAVE AND TO HOLD the Contributed Assets unto TRS, its successors and assigns,
together with all and singular the rights and appurtenances thereto in anywise
belonging, subject to the terms and conditions stated in this Agreement, and in
all instruments of conveyance covering the Contributed Assets forever.

 

Section 2.15 Conversion of Limited Partner Interests and General Partner
Interests in RTOC. The parties to this Agreement acknowledge that the limited
partner interest in RTOC owned by RFR LLC will be converted to a general partner
interest pursuant to Section 13.3 of the RTOC Partnership Agreement, and the
general partner interest in RTOC owned by RTM LLC will be converted to a limited
partner interest pursuant to Section 13.1 of the RTOC Partnership Agreement,
effective as of December 31, 2003.

 

Section 2.16 Reserved.

 

Section 2.17 Liquidation of RTM LLC. The parties to this Agreement acknowledge
that, effective as of December 31, 2003, RTM LLC will be liquidated and all of
its assets will be distributed to Rayonier (as the sole member of RTM LLC) in
accordance with the terms of the limited liability company agreement of RTM LLC.

 

Section 2.18 Renaming of RFR LLC. The parties to this Agreement acknowledge that
RFR LLC will be renamed Rayonier Timberlands Management, LLC, effective as of
December 31, 2003.

 

Section 2.19 Reserved.

 

11



--------------------------------------------------------------------------------

Section 2.20 Dissolution of the MLP. The parties to this Agreement acknowledge
that, effective as of December 31, 2003, the MLP will be dissolved and its net
assets, including its interest in RTOC, will be distributed to Rayonier and New
RTM LLC in proportion to their ownership interests in the MLP and in accordance
with the terms of the amended and restated agreement of limited partnership of
the MLP.

 

Section 2.21 Renaming of RTOC. The parties to this Agreement acknowledge that
RTOC will be renamed Rayonier Forest Resources, L.P., effective as of December
31, 2003.

 

Section 2.22 Specific Conveyances. To further evidence the distributions and
contributions set forth in Sections 2.1, 2.2, 2.3, 2.4, 2.5, 2.6, 2.10, 2.11,
2.13 and 2.14 above, each party making such contribution may have executed and
delivered to the party receiving such contribution certain conveyance,
assignment and bill of sale instruments (collectively, the “Specific
Conveyances”). The Specific Conveyances shall evidence and perfect such sale and
contribution made by this Agreement, shall not constitute a second conveyance of
any assets or interests therein, and shall control over any contrary terms of
this Agreement.

 

ARTICLE III

ASSUMPTION OF CERTAIN DEBT, LIABILITIES AND OBLIGATIONS

 

Section 3.1 Assumption by TRS of the Rayonier Indebtedness and Obligations.

 

(a) In consideration of the contribution by Rayonier to TRS as set forth in
Section 2.14, TRS hereby accepts and assumes: (i) all of the indebtedness
(including the payment of all principal, interest (including interest premiums,
if any) and other costs incurred from time to time with respect to the
indebtedness) set forth on Schedule 3.1(a) hereto (the “Rayonier Indebtedness”)
and (ii) all of the liabilities and other obligations set forth on Schedule
3.1(b) hereto (the “Rayonier Obligations” and, together with the Rayonier
Indebtedness, the “Rayonier Indebtedness and Obligations”). TRS hereby agrees to
perform all acts and all other obligations required by virtue of this
assumption, including the satisfaction in full of all amounts due relating to
all of the Rayonier Indebtedness and Obligations as they become due from time to
time. In addition, TRS agrees to execute the forms of guarantee attached hereto
as Exhibits A - E upon the request of Rayonier. It is hereby agreed that the
Rayonier Indebtedness and Obligations will be senior to the indebtedness of RTOC
being assumed by TRS in accordance with Section 3.2 below.

 

(b) Rayonier hereby agrees not to prepay any of the Rayonier Indebtedness or pay
any of the Rayonier Obligations prior to their becoming due without the prior
written approval of TRS.

 

(c) Rayonier hereby agrees not to amend, modify or otherwise alter any of the
instruments governing the Rayonier Indebtedness, or any of the documents
governing the Rayonier Obligations, without the prior written approval of TRS;
provided, however, that any change in any applicable laws, rules or regulations
that results in an amendment, modification or alteration of any of the Rayonier
Indebtedness, or any of the Rayonier Obligations, shall not be deemed prohibited
by this provision, and TRS shall be responsible for such Rayonier Indebtedness
and Obligations as so amended, modified or altered.

 

12



--------------------------------------------------------------------------------

Section 3.2 Assumption by TRS of the RTOC Indebtedness.

 

(a) In consideration of the contribution by Rayonier to TRS as set forth in
Section 2.14, TRS hereby agrees to accept and assume: (i) all of the principal
of, and premium, if any, and interest on, the Series B Smurfit Notes, the Series
C Smurfit Notes and the Series D Smurfit Notes described on Schedule 3.2 hereto,
(ii) all other indebtedness, obligations and liabilities of RTOC to any holder
of such notes, whether now existing or hereafter incurred or created, under or
with respect to such notes, and (iii) all amounts payable by RTOC under, or as a
result of, a breach of this Agreement (together, the “RTOC Indebtedness”). TRS
hereby agrees to perform all acts required by virtue of this assumption,
including the satisfaction in full of all amounts due relating to all of the
RTOC Indebtedness as the same becomes due from time to time. The RTOC
Indebtedness will be subordinated to the Rayonier Indebtedness and Obligations
pursuant to the subordination provisions set forth in Annex A hereto.

 

(b) RTOC hereby agrees not to voluntarily prepay any of the RTOC Indebtedness
prior to it becoming due without the prior written approval of TRS and the
holders of Senior Claims (as defined in Annex A); provided, however, that any
prepayment required by the “Asset Sales” provision (Section 10.10) or the
“Limitation on Harvesting” provision (Section 10.11) of the RTOC Note Purchase
Agreement (as defined on Schedule 3.2) shall not be deemed to be a voluntary
prepayment and shall be permitted; and provided further, that TRS shall be
responsible for any such required prepayment, even though the prepayment
provisions of the RTOC Note Purchase Agreement contemplate that the prepayment
is made from the proceeds of the Asset Sales or the Excess Harvests (as defined
therein).

 

(c) RTOC hereby agrees not to amend, modify or otherwise alter any of the
instruments governing the RTOC Indebtedness without the prior written approval
of TRS and the holders of Senior Claims (as defined in Annex A); provided,
however, that any change in any applicable laws, rules or regulations that
results in an amendment, modification or alteration of any RTOC Indebtedness
shall not be deemed prohibited by this provision, and TRS shall be responsible
for such RTOC Indebtedness as so amended, modified or altered.

 

Section 3.3 Subordination. The parties hereto agree that the RTOC Indebtedness
will be subordinate to both the Rayonier Indebtedness and Obligations and any
new debt incurred at TRS following the Effective Time. The subordination terms
are set forth in Annex A hereto.

 

Section 3.4 Assumption by Procurement LLC of Certain Liabilities. In
consideration of the contribution of the Procurement LLC Assets from Rayonier as
set forth in Section 2.1, Procurement LLC hereby accepts and assumes, effective
as of November 29, 2003, all liabilities related to the Procurement LLC Assets.
Procurement LLC hereby agrees to perform all acts required by virtue of this
assumption, including the satisfaction in full of all amounts due relating to
all the liabilities related to the Procurement LLC Assets as they become due
from time to time.

 

Section 3.5 Assumption by Wood LLC of Certain Liabilities. In consideration of
the contribution of the Wood LLC Assets from Rayonier as set forth in Section
2.2, Wood LLC hereby accepts and assumes, effective as of November 29, 2003, all
liabilities related to the Wood LLC Assets. Wood LLC hereby agrees to perform
all acts required by virtue of this

 

13



--------------------------------------------------------------------------------

assumption, including the satisfaction in full of all amounts due relating to
all the liabilities related to the Wood LLC Assets as they become due from time
to time.

 

Section 3.6 Assumption by Forest Operations LLC of Certain Liabilities. In
consideration of the contribution of the Forest Operations LLC Assets from
Rayonier as set forth in Section 2.3, Forest Operations LLC hereby accepts and
assumes, effective as of November 29, 2003, all liabilities related to the
Forest Operations LLC Assets. Forest Operations LLC hereby agrees to perform all
acts required by virtue of this assumption, including the satisfaction in full
of all amounts due relating to all the liabilities related to the Forest
Operations LLC Assets as they become due from time to time.

 

Section 3.7 Assumption by Properties LLC of Certain Liabilities. In
consideration of the contribution of the Properties LLC Assets from Rayonier as
set forth in Section 2.4, Properties LLC hereby accepts and assumes, effective
as of November 29, 2003, all liabilities related to the Properties LLC Assets.
Properties LLC hereby agrees to perform all acts required by virtue of this
assumption, including the satisfaction in full of all amounts due relating to
all the liabilities related to the Properties LLC Assets as they become due from
time to time.

 

Section 3.8 Assumption by Fibers LLC of Certain Liabilities. In consideration of
the contribution of the Fibers LLC Assets from Rayonier as set forth in Section
2.5, Fibers LLC hereby accepts and assumes, effective as of November 29, 2003,
all liabilities related to the Fibers LLC Assets. Fibers LLC hereby agrees to
perform all acts required by virtue of this assumption, including the
satisfaction in full of all amounts due relating to all the liabilities related
to the Fibers LLC Assets as they become due from time to time.

 

Section 3.9 Assumption by Wood Products LLC of Certain Liabilities. In
consideration of the contribution of the Wood Products LLC Assets from Rayonier
as set forth in Section 2.6, Wood Products LLC hereby accepts and assumes,
effective as of November 29, 2003, all liabilities related to the Wood Products
LLC Assets. Wood Products LLC hereby agrees to perform all acts required by
virtue of this assumption, including the satisfaction in full of all amounts due
relating to all the liabilities related to the Wood Products LLC Assets as they
become due from time to time.

 

Section 3.10 Assumption by Forest Properties LLC of Certain Liabilities.

 

(a) In consideration of the distribution of the Southeast Assets from RTOC to
the MLP, Rayonier and RFR LLC as set forth in Section 2.10(a), the MLP, Rayonier
and RFR LLC hereby accept and assume all liabilities related to the Southeast
Assets in proportion to their respective ownership interests in RTOC, being
88.93%, 10.18% and 0.89%, respectively. The MLP, Rayonier and RFR LLC hereby
agree to perform all acts required by virtue of this assumption, including the
satisfaction in full of all amounts due relating to all the liabilities related
to the Southeast Assets as they become due from time to time.

 

(b) In consideration of the distribution of the Southeast Assets from the MLP,
Rayonier and RFR LLC to Forest Properties LLC as set forth in Section 2.10(b),
Forest Properties LLC hereby accepts and assumes all liabilities related to the
Southeast Assets. Forest Properties LLC hereby agrees to perform all acts
required by virtue of this assumption, including

 

14



--------------------------------------------------------------------------------

the satisfaction in full of all amounts due relating to all the liabilities
related to the Southeast Assets as they become due from time to time.

 

Section 3.11 Assumption by Rayonier of Liabilities Related to the Rayland
Interest.

 

(a) In consideration of the distribution of the Rayland Interest from RTOC to
the MLP, Rayonier and RFR LLC as set forth in Section 2.11(a), the MLP, Rayonier
and RFR LLC hereby accept and assume all liabilities related to the Rayland
Interest in proportion to their respective ownership interests in RTOC, being
88.93%, 10.18% and 0.89%, respectively. The MLP, Rayonier and RFR LLC hereby
agree to perform all acts required by virtue of this assumption, including the
satisfaction in full of all amounts due relating to all the liabilities related
to the Rayland Interest as they become due from time to time.

 

(b) In consideration of the distribution of the Rayland Interest from the MLP
and RFR LLC to Rayonier as set forth in Section 2.11(b), Rayonier hereby accepts
and assumes all liabilities related to the Rayland Interest. Rayonier hereby
agrees to perform all acts required by virtue of this assumption, including the
satisfaction in full of all amounts due relating to all the liabilities related
to the Rayland Interest as they become due from time to time.

 

Section 3.12 Assumption by Rayonier of Liabilities Related to the Cutting
Rights. In consideration of the distribution of the Cutting Rights from Rayland
as set forth in Section 2.13, Rayonier hereby accepts and assumes all
liabilities related to the Cutting Rights. Rayonier hereby agrees to perform all
acts required by virtue of this assumption, including the satisfaction in full
of all amounts due relating to all the liabilities related to the Cutting Rights
as they become due from time to time.

 

ARTICLE IV

TITLE MATTERS

 

Section 4.1 Encumbrances.

 

(a) Except to the extent provided in Article II or any other document executed
in connection with this Agreement, the contribution, distribution and conveyance
of the various conveyed assets (the “Conveyed Assets”) as reflected in this
Agreement are made expressly subject to (i) all recorded and unrecorded liens,
encumbrances, agreements, defects, restrictions, adverse claims and all laws,
rules, regulations, ordinances, judgments and orders of governmental authorities
or tribunals having or asserting jurisdiction over the Conveyed Assets and
operations conducted thereon or therewith, in each case to the extent the same
are valid and enforceable and affect the Conveyed Assets, but not otherwise,
except for such matters as are specifically identified in this Agreement or the
Conveyancing Documents, (ii) all matters that a current on the ground survey or
visual inspection of the Conveyed Assets would reflect, (iii) the applicable
liabilities assumed as described in Article III and (iv) all matters contained
in the applicable provisions of Article II.

 

(b) To the extent that the parties have executed, or hereafter do execute,
deeds, bills of sale, or other conveyance documents (collectively, the
“Conveyancing Documents”), then the provisions set forth in Section 4.1(a)
immediately above shall also be applicable to the conveyances under the
Conveyancing Documents.

 

15



--------------------------------------------------------------------------------

Section 4.2 Disclaimer of Warranties; Subrogation; Waiver of Bulk Sales Laws.

 

(a) EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN
CONNECTION WITH THIS AGREEMENT, THE PARTIES TO THIS AGREEMENT ACKNOWLEDGE AND
AGREE THAT NONE OF THE PARTIES TO THIS AGREEMENT HAS MADE, DOES NOT MAKE, AND
EACH SUCH PARTY SPECIFICALLY NEGATES AND DISCLAIMS, ANY REPRESENTATIONS,
WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR
CHARACTER WHATSOEVER, WHETHER EXPRESS, IMPLIED, OR STATUTORY, ORAL OR WRITTEN,
PAST OR PRESENT, REGARDING (A) THE VALUE, NATURE, QUALITY OR CONDITION OF ANY
ASSET, INCLUDING, WITHOUT LIMITATION, THE WATER, SOIL, GEOLOGY OR ENVIRONMENTAL
CONDITION OF ANY ASSET GENERALLY, INCLUDING THE PRESENCE OR LACK OF HAZARDOUS
SUBSTANCES OR OTHER MATTERS ON THE CONVEYED ASSETS, (B) THE INCOME TO BE DERIVED
FROM THE CONVEYED ASSETS, (C) THE SUITABILITY OF THE CONVEYED ASSETS FOR ANY AND
ALL ACTIVITIES AND USES THAT MAY BE CONDUCTED THEREON, (D) THE COMPLIANCE OF OR
BY THE CONVEYED ASSETS OR THEIR OPERATION WITH ANY LAWS (INCLUDING WITHOUT
LIMITATION ANY ZONING, ENVIRONMENTAL PROTECTION, POLLUTION OR LAND USE LAWS,
RULES, REGULATIONS, ORDERS OR REQUIREMENTS) OR (E) THE HABITABILITY,
MERCHANTABILITY, MARKETABILITY, PROFITABILITY OR FITNESS FOR A PARTICULAR
PURPOSE OF THE CONVEYED ASSETS. EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER
DOCUMENT EXECUTED OR DELIVERED IN CONNECTION WITH THIS AGREEMENT, THE PARTIES TO
THIS AGREEMENT ACKNOWLEDGE AND AGREE THAT EACH HAS HAD THE OPPORTUNITY TO
INSPECT THE RESPECTIVE CONVEYED ASSETS, AND EACH IS RELYING SOLELY ON ITS OWN
INVESTIGATION OF THE RESPECTIVE CONVEYED ASSETS AND NOT ON ANY INFORMATION
PROVIDED OR TO BE PROVIDED BY ANY OF THE PARTIES TO THIS AGREEMENT. EXCEPT TO
THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN CONNECTION
WITH THIS AGREEMENT, NONE OF THE PARTIES TO THIS AGREEMENT IS LIABLE OR BOUND IN
ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION
PERTAINING TO THE CONVEYED ASSETS FURNISHED BY ANY AGENT, EMPLOYEE, SERVANT OR
THIRD PARTY. EXCEPT TO THE EXTENT PROVIDED IN ANY OTHER DOCUMENT EXECUTED OR
DELIVERED IN CONNECTION WITH THIS AGREEMENT, EACH OF THE PARTIES TO THIS
AGREEMENT ACKNOWLEDGE THAT TO THE MAXIMUM EXTENT PERMITTED BY LAW, THE
CONTRIBUTION OF THE CONVEYED ASSETS AS PROVIDED FOR HEREIN IS MADE IN AN “AS
IS”, “WHERE IS” CONDITION WITH ALL FAULTS, AND THE CONVEYED ASSETS ARE
CONTRIBUTED AND CONVEYED SUBJECT TO ALL OF THE MATTERS CONTAINED IN THIS
SECTION. THIS SECTION SHALL SURVIVE SUCH CONTRIBUTION AND CONVEYANCE OR THE
TERMINATION OF THIS AGREEMENT. THE PROVISIONS OF THIS SECTION HAVE BEEN
NEGOTIATED BY THE PARTIES TO THIS AGREEMENT AFTER DUE CONSIDERATION AND ARE
INTENDED TO BE A COMPLETE EXCLUSION AND NEGATION OF ANY REPRESENTATIONS OR
WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO THE CONVEYED
ASSETS THAT MAY ARISE PURSUANT TO ANY LAW NOW OR HEREAFTER IN EFFECT, OR
OTHERWISE, EXCEPT AS SET FORTH IN THIS AGREEMENT OR ANY OTHER DOCUMENT EXECUTED
OR DELIVERED IN CONNECTION WITH THIS AGREEMENT.

 

(b) To the extent that certain jurisdictions in which the Conveyed Assets are
located may require that documents be recorded in order to evidence the
transfers of title reflected in this Agreement, then the disclaimers set forth
in Section 4.2(a) immediately above shall also be

 

16



--------------------------------------------------------------------------------

applicable to the conveyances under such documents, except as otherwise provided
in such document.

 

(c) The contributions of the Conveyed Assets made under this Agreement are made
with full rights of substitution and subrogation of the respective parties
receiving such contributions, and all persons claiming by, through and under
such parties, to the extent assignable, in and to all covenants and warranties
by the predecessors-in-title of the parties contributing the Conveyed Assets,
and with full subrogation of all rights accruing under applicable statutes of
limitation and all rights of action of warranty against all former owners of the
Conveyed Assets.

 

(d) Each of the parties to this Agreement hereby waives compliance with any
applicable bulk sales law or any similar law in any applicable jurisdiction in
respect of the transactions contemplated by this Agreement.

 

ARTICLE V

FURTHER ASSURANCES

 

Section 5.1 Further Assurances. From time to time after the date hereof, and
without any further consideration, the parties to this Agreement agree to
execute, acknowledge and deliver all such additional deeds, assignments, bills
of sale, conveyances, instruments, notices, releases, acquittances and other
documents, and will do all such other acts and things, all in accordance with
applicable law, as may be necessary or appropriate to (i) more fully to assure
that the applicable parties to this Agreement own all of the properties, rights,
titles, interests, estates, remedies, powers and privileges granted by this
Agreement, or which are intended to be so granted, (ii) more fully and
effectively to vest in the applicable parties to this Agreement and their
respective successors and assigns beneficial and record title to the interests
contributed and assigned by this Agreement or intended so to be and (iii) more
fully and effectively carry out the purposes and intent of this Agreement.

 

ARTICLE VI

MISCELLANEOUS

 

Section 6.1 Order of Completion of Transactions. The transactions provided for
in Articles II and III of this Agreement shall be completed in the following
order:

 

First, the transactions provided for in Sections 2.1-2.6 and Sections 3.4-3.9 of
this Agreement shall be completed in any order on or prior to the Effective Date
and shall be deemed effective as of November 29, 2003;

 

Second, the transactions provided for in Sections 2.10-2.14 and Sections 3.1-3.2
and 3.10-3.12 of this Agreement shall be completed on the Effective Date in the
order set forth in Article II and Article III, respectively, except that
Sections 3.10-3.12 shall be completed before Sections 3.1-3.2; and

 

Third, the transactions provided for in Sections 2.15-2.21 of this Agreement
shall be completed after the Effective Date in the order set forth in Article II
and shall be deemed effective as of December 31, 2003.

 

17



--------------------------------------------------------------------------------

Section 6.2 Consents; Restriction on Assignment. If there are prohibitions
against or conditions to the contribution and conveyance of one or more of the
Conveyed Assets without the prior written consent of third parties, including,
without limitation, governmental agencies (other than consents of a ministerial
nature which are normally granted in the ordinary course of business), which if
not satisfied would result in a material breach of such prohibitions or
conditions or would give an outside party the right to terminate rights of the
party to whom the applicable assets were intended to be conveyed (the
“Beneficial Owner”) with respect to such portion of the Conveyed Assets (herein
called a “Restriction”), then any provision contained in this Agreement to the
contrary notwithstanding, the transfer of title to or interest in each such
portion of the Conveyed Assets (herein called the “Restriction Asset”) pursuant
to this Agreement shall not become effective unless and until such Restriction
is satisfied, waived or no longer applies. When and if such a Restriction is so
satisfied, waived or no longer applies, to the extent permitted by applicable
law and any applicable contractual provisions, the assignment of the Restriction
Asset subject thereto shall become effective automatically as of the Effective
Time, without further action on the part of any party to this Agreement. Each of
the applicable parties to this Agreement that were involved with the conveyance
of a Restriction Asset agree to use their reasonable best efforts to obtain on a
timely basis satisfaction of any Restriction applicable to any Restriction Asset
conveyed by or acquired by any of them. The description of any portion of the
Conveyed Assets as a “Restriction Asset” shall not be construed as an admission
that any Restriction exists with respect to the transfer of such portion of the
Conveyed Assets. In the event that any Restriction Asset exists, the applicable
party agrees to continue to hold such Restriction Asset in trust for the
exclusive benefit of the applicable party to whom such Restriction Asset was
intended to be conveyed and to otherwise use its reasonable best efforts to
provide such other party with the benefits thereof, and the party holding such
Restriction Asset will enter into other agreements, or take such other action as
it may deem necessary, in order to ensure that the applicable party to whom such
Restriction Asset was intended to be conveyed has the assets and concomitant
rights necessary to enable the applicable party to operate such Restriction
Asset in all material respects as it was operated prior to the Effective Time.
Notwithstanding the above and for purposes of clarity, it is the intention of
all parties to this Agreement that beneficial ownership of any Conveyed Assets
be conveyed upon the party receiving such Conveyed Assets, and that any party
receiving any Conveyed Assets will receive all benefits, as well as all burdens,
liabilities or other obligations, associated with such Conveyed Assets.

 

Section 6.3 Costs. Rayonier shall pay, or reimburse the other parties hereto for
their payment of, all sales, use and similar taxes arising out of the
contributions, conveyances and deliveries to be made hereunder, and shall pay
all documentary, filing, recording, transfer, deed and conveyance taxes and fees
required in connection therewith. In addition, Rayonier shall be responsible for
all costs, liabilities and expenses (including court costs and reasonable
attorneys’ fees) incurred in connection with the satisfaction or waiver of any
Restriction pursuant to Section 6.2.

 

Section 6.4 Headings; References; Interpretation. All Article and Section
headings in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any of the provisions hereof.
The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole, including
without limitation, all Schedules attached hereto, and not to any

 

18



--------------------------------------------------------------------------------

particular provision of this Agreement. All references herein to Articles,
Sections and Schedules shall, unless the context requires a different
construction, be deemed to be references to the Articles, Sections and Schedules
of this Agreement, respectively, and all such Schedules attached hereto are
hereby incorporated herein and made a part hereof for all purposes. All personal
pronouns used in this Agreement, whether used in the masculine, feminine or
neuter gender, shall include all other genders, and the singular shall include
the plural and vice versa. The use herein of the word “including” following any
general statement, term or matter shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation,” “but not limited to,” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that could reasonably fall within the
broadest possible scope of such general statement, term or matter.

 

Section 6.5 Successors and Assigns. The Agreement shall be binding upon and
inure to the benefit of the parties signatory hereto and their respective
successors and assigns.

 

Section 6.6 No Third Party Rights. The provisions of this Agreement are intended
to bind the parties signatory hereto as to each other and are not intended to
and do not create rights in any other person or confer upon any other person any
benefits, rights or remedies and no person is or is intended to be a third party
beneficiary of any of the provisions of this Agreement.

 

Section 6.7 Counterparts. This Agreement may be executed in any number of
counterparts, all of which together shall constitute one agreement binding on
the parties hereto.

 

Section 6.8 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida applicable to contracts made
and to be performed wholly within such state without giving effect to conflict
of law principles thereof, except to the extent that it is mandatory that the
law of some other jurisdiction, wherein the Conveyed Assets are located, shall
apply.

 

Section 6.9 Severability. If any of the provisions of this Agreement are held by
any court of competent jurisdiction to contravene, or to be invalid under, the
laws of any political body having jurisdiction over the subject matter hereof,
such contravention or invalidity shall not invalidate the entire Agreement.
Instead, this Agreement shall be construed as if it did not contain the
particular provision or provisions held to be invalid, and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the parties as expressed in this Agreement at the time of
execution of this Agreement.

 

Section 6.10 Deed; Bill of Sale; Assignment. To the extent required and
permitted by applicable law, this Agreement shall also constitute a “deed,”
“bill of sale” or “assignment” of the Conveyed Assets.

 

Section 6.11 Amendment or Modification. This Agreement may be amended or
modified from time to time only by the written agreement of all the parties
hereto and affected thereby and, with respect to any changes in Section 3.3 of
this Agreement, the written agreement of the holders of a majority in principal
amount of Senior Claims (as defined in Annex A).

 

19



--------------------------------------------------------------------------------

Section 6.12 Integration. This Agreement and the instruments referenced herein
supersede all previous understandings or agreements between the parties, whether
oral or written, with respect to its subject matter. This Agreement and such
instruments, along with all the related transactions contemplated hereby,
contain the entire understanding of the parties with respect to the subject
matter hereof and thereof. No understanding, representation, promise or
agreement, whether oral or written, is intended to be or shall be included in or
form part of this Agreement unless it is contained in a written amendment hereto
executed by the parties hereto after the date of this Agreement.

 

[Remainder of page intentionally left blank.]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the date first above written.

 

RAYONIER INC. By:   /s/    TIMOTHY H. BRANNON          

--------------------------------------------------------------------------------

   

Name:

 

Timothy H. Brannon

   

Title:

  Senior Vice President, Forest Resources and Wood Products

 

RAYONIER TIMBERLANDS OPERATING COMPANY, L.P. By:   Rayonier Timberlands
Management, LLC, its general partner     By:   /s/    TIMOTHY H. BRANNON        
     

--------------------------------------------------------------------------------

       

Name:

 

Timothy H. Brannon

       

Title:

 

Vice President

 

RAYONIER TIMBERLANDS, L.P. By:   Rayonier Forest Resources, LLC, its general
partner     By:   /s/    TIMOTHY H. BRANNON              

--------------------------------------------------------------------------------

       

Name:

 

Timothy H. Brannon

       

Title:

 

Vice President

RAYONIER TIMBERLANDS MANAGEMENT, LLC     By:   /s/    TIMOTHY H. BRANNON        
     

--------------------------------------------------------------------------------

       

Name:

 

Timothy H. Brannon

       

Title:

 

Vice President

 

Signature Page 1 of 3 to the

Contribution, Conveyance and Assumption Agreement



--------------------------------------------------------------------------------

RAYONIER FOREST RESOURCES, LLC

    By:   /s/    TIMOTHY H. BRANNON              

--------------------------------------------------------------------------------

       

Name:

 

Timothy H. Brannon

       

Title:

 

Vice President

 

RAYLAND, LLC By:   Rayonier Timberlands Management, LLC, its manager     By:  
/s/    TIMOTHY H. BRANNON              

--------------------------------------------------------------------------------

       

Name:

 

Timothy H. Brannon

       

Title:

 

Vice President

 

RAYONIER TRS HOLDINGS INC. By:   /s/    TIMOTHY H. BRANNON          

--------------------------------------------------------------------------------

   

Name:

 

Timothy H. Brannon

   

Title:

 

Vice President

 

RAYONIER MINERALS, LLC By:   /s/    TIMOTHY H. BRANNON          

--------------------------------------------------------------------------------

   

Name:

 

Timothy H. Brannon

   

Title:

 

Senior Vice President

 

RAYONIER FOREST PROPERTIES, LLC

By:   /s/    TIMOTHY H. BRANNON          

--------------------------------------------------------------------------------

   

Name:

 

Timothy H. Brannon

   

Title:

 

Senior Vice President

 

Signature Page 2 of 3 to the

Contribution, Conveyance and Assumption Agreement



--------------------------------------------------------------------------------

RAYONIER WOOD PRODUCTS, LLC

By:   /s/    TIMOTHY H. BRANNON          

--------------------------------------------------------------------------------

   

Name:

 

Timothy H. Brannon

   

Title:

 

Senior Vice President

 

RAYONIER WOOD PROCUREMENT, LLC

By:   /s/    TIMOTHY H. BRANNON          

--------------------------------------------------------------------------------

   

Name:

 

Timothy H. Brannon

   

Title:

 

Senior Vice President

 

RAYONIER INTERNATIONAL WOOD PRODUCTS, LLC

By:   /s/    TIMOTHY H. BRANNON          

--------------------------------------------------------------------------------

   

Name:

 

Timothy H. Brannon

   

Title:

 

Senior Vice President

 

RAYONIER FOREST OPERATIONS, LLC

By:   /s/    TIMOTHY H. BRANNON          

--------------------------------------------------------------------------------

   

Name:

 

Timothy H. Brannon

   

Title:

 

Senior Vice President

 

RAYONIER PROPERTIES, LLC

By:   /s/    TIMOTHY H. BRANNON          

--------------------------------------------------------------------------------

   

Name:

 

Timothy H. Brannon

   

Title:

 

Senior Vice President

 

RAYONIER PERFORMANCE FIBERS, LLC

By:   /s/    TIMOTHY H. BRANNON          

--------------------------------------------------------------------------------

   

Name:

 

Timothy H. Brannon

   

Title:

 

Vice President

 

Signature Page 3 of 3 to the

Contribution, Conveyance and Assumption Agreement



--------------------------------------------------------------------------------

ANNEX A

 

Subordination Provisions

 

(a) General. The RTOC Indebtedness shall be and hereby is expressly made
subordinate and junior in right of payment to all Senior Claims (as defined
below) to the extent and in the manner provided in these subordination
provisions and RTOC and each subsequent holder of any such RTOC Indebtedness (or
of any instrument evidencing the same) by acceptance thereof agrees to be bound
by these subordination provisions. These subordination provisions shall
constitute a continuing offer to all persons who, in reliance upon such
provisions, become holders of, or continue to hold, any such Senior Claims, and
such provisions are made for the benefit of the holders of such Senior Claims.
RTOC and each subsequent holder of any such RTOC Indebtedness (or of any
instrument evidencing the same) by acceptance thereof waives any and all notice
of the creation or accrual of any such Senior Claim and notice of proof of
reliance upon these subordination provisions by any holder of any Senior Claim.
The Senior Claims, which are specified in the definition of “Senior Claims”
below, shall conclusively be deemed to have been created, contracted or incurred
in reliance upon these subordination provisions.

 

(b) Certain Definitions. As used in this Agreement, the following terms shall
have the following respective meanings:

 

(i) “Plan” means any plan of partial or complete liquidation, reorganization,
readjustment, arrangement, composition or extension.

 

(ii) “Proceeding” means (A) any insolvency, bankruptcy, receivership,
liquidation, reorganization, readjustment, composition or other similar
proceeding relating to TRS, its property or its creditors as such, (B)
proceeding for any liquidation, dissolution or other winding-up of TRS,
voluntary or involuntary, whether or not involving insolvency or bankruptcy
proceedings, (C) assignment for the benefit of creditors of TRS or (D) other
marshalling of the assets of TRS.

 

(iii) “RTOC Indebtedness” means (A) all principal of, and premium, if any, and
interest on, the notes described in Schedule 3.2 hereto, (B) all other
indebtedness, obligations and liabilities of RTOC to any holder of such notes,
whether now existing or hereafter incurred or created, under or with respect to
such notes, and (C) all amounts payable to RTOC under, or as a result of, a
breach of this Agreement.

 

(iv) “Senior Claims” means (A) the principal of, and premium, if any, and
interest on, the Rayonier Indebtedness set forth on Schedule 3.1(a) hereto, (B)
the Rayonier Obligations set forth on Schedule 3.1(b) hereto, (C) any upstream
guarantees from TRS and any downstream guarantees from Rayonier, (D) all other
indebtedness, obligations and liabilities of TRS to any holder of any Senior
Claim referred to in clauses (A)-(C), whether now existing or hereafter incurred
or created, under or with respect to such Senior Claims, (E) all other
indebtedness of TRS for borrowed money including any guarantees of TRS relating
to any borrowings of an affiliate, unless, under the instrument evidencing the
same or under which the same is outstanding, it is expressly provided that

 

Annex A

Subordination Provisions



--------------------------------------------------------------------------------

such indebtedness is junior and subordinate to other indebtedness or obligations
of TRS, and (F) any amounts payable by TRS under or in respect of any interest
rate exchange agreement, interest rate swap agreement or other similar agreement
entered into in respect of all or any portion of the Senior Claims referred to
in clauses (A)-(E) above.

 

(v) “Senior Default” means an event which, after notice or lapse of time or
both, would become a Senior Event of Default.

 

(vi) “Senior Event of Default” means an event of default as such term is defined
in any agreement or instrument under which any Senior Claim is outstanding.

 

(c) Subordination in the Event of Insolvency, etc. In the event of any
Proceeding:

 

(i) All Senior Claims shall first be paid in full, or such payment shall have
been provided for, before any payment or distribution, whether in cash,
securities or other property, shall be made to any holder of any RTOC
Indebtedness on account of such RTOC Indebtedness.

 

(ii) Any payment or distribution of any kind or character, whether in cash,
securities or other property which would otherwise (but for these subordination
provisions) be payable or deliverable in respect of any RTOC Indebtedness shall
be paid or delivered directly to the holders of Senior Claims for application in
payment of the Senior Claims until all Senior Claims shall have been paid in
full, or such payment shall have been provided for.

 

In connection with any Proceeding, RTOC and each subsequent holder of any RTOC
Indebtedness (or any instrument evidencing the same) by acceptance thereof
irrevocably authorizes the holders of the Senior Claims, or any of them, to
demand, sue for, collect and receive all payments and distributions to the
extent required herein, to give acquittance therefor and to take such other
actions as such holders of the Senior Claims may deem necessary or advisable for
the enforcement of these subordination provisions. RTOC and each subsequent
holder of any RTOC Indebtedness further agrees duly and promptly to take such
action as may be requested at any time or from time to time by the holders of
the Senior Claims, to file appropriate proofs of claim in respect of such RTOC
Indebtedness, and to execute and deliver such powers of attorney, assignments or
proofs of claim or other instruments as may be requested by the holders of the
Senior Claims, all as may be necessary or advisable to enable such holders of
the Senior Claims to enforce any and all claims upon or in respect of the RTOC
Indebtedness and to receive any and all payments or distributions to the extent
required herein.

 

(d) Subordination in the Event of Certain Defaults, Etc. Upon the happening of a
Senior Default or a Senior Event of Default (other than in circumstances when
the provisions of section (c) are applicable), then, unless and until such
Senior Default or Senior Event of Default shall have been remedied or waived or
shall have ceased to exist, no direct or indirect payment (in cash, property or
securities or by set-off or otherwise) shall be made or agreed to be made on
account of any RTOC Indebtedness, or in respect of any redemption, retirement,
purchase or other acquisition of any of the RTOC Indebtedness.

 

Annex A

Subordination Provisions



--------------------------------------------------------------------------------

(e) Turnover of Improper Payments. If any payment or distribution of any
character or any security, whether in cash, securities or other property, shall
be received by any holder of any RTOC Indebtedness in contravention of any of
the terms hereof and before all the Senior Claims shall have been paid in full
or such payment shall have been provided for, such payment or distribution or
security shall be received in trust for the benefit of, and shall be paid over
or delivered and transferred to, the holders of the Senior Claims at the time
outstanding for application to the payment of all Senior Claims remaining
unpaid, to the extent necessary to pay all such Senior Claims in full. In the
event of the failure of any holder of any RTOC Indebtedness to endorse or assign
any such payment, distribution or security, each holder of any Senior Claim is
hereby irrevocably authorized to endorse or assign the same.

 

(f) No Prejudice or Impairment. The rights under these subordination provisions
of the holders of any Senior Claims as against the holders of any RTOC
Indebtedness shall, to the fullest extent permitted by applicable law, remain in
full force and effect without regard to, and shall not be impaired or affected
by:

 

(i) any act or failure to act on the part of TRS; or

 

(ii) any extension or indulgence in respect of any payment of prepayment any
Senior Claim or any part thereof or in respect of any other amount payable to
any holder of any Senior Claim; or

 

(iii) any amendment, modification or waiver of, or addition or supplement to, or
deletion from, or compromise, release, consent or other action in respect of,
any of the terms of any Senior Claim or any agreement which may be made relating
to any Senior Claim; or

 

(iv) any exercise or non-exercise by the holder of any Senior Claim of any
right, power, privilege or remedy under or in respect of such Senior Claim or
these subordination provisions or any waiver of any such right, power, privilege
or remedy or of any default in respect of such Senior Claim or these
subordination provisions, or any receipt by the holder of any Senior Claim of
any security, or any failure by such holder to perfect a security interest in,
or any release by such holder of, any security for the payment of such Senior
Claim; or

 

(v) any merger or consolidation of TRS or any of its subsidiaries into or with
any other person, or any sale, lease or transfer of any or all of the assets of
TRS or any of its subsidiaries to any other person; or

 

(vi) absence of any notice to, or knowledge by, any holder of any RTOC
Indebtedness of the existence or occurrence of any of the matters or events set
forth in the foregoing subdivisions (i) through (v); or

 

(vii) any other circumstance.

 

RTOC and each subsequent holder of any RTOC Indebtedness, to the fullest extent
permitted by applicable law, unconditionally waives (A) notice of any of the
matters referred to in clauses (i)-(vi) above, (B) all notices which may be
required, whether by statute, rule of law or

 

Annex A

Subordination Provisions



--------------------------------------------------------------------------------

otherwise, to preserve intact any rights of any holder of any Senior Claim
against TRS, including, without limitation, any demand, presentment and protest,
proof of notice of nonpayment under any Senior Claim, and notice of any failure
on the part of TRS to perform and comply with any covenant, agreement, term or
condition of the Senior Claims, (C) any right to the enforcement, assertion or
exercise by any holder of any Senior Claims of any right, power, privilege or
remedy conferred in such Senior Claims or otherwise, (D) any requirement of
diligence on the part of any holder of any of the Senior Claims, (E) any
requirement on the part of any holder of any Senior Claim to mitigate damages
resulting from any default under such Senior Claim, and (F) any notice of any
sale, transfer or other disposition of any Senior Claims by any holder thereof.

 

The obligations of RTOC and any subsequent holders of RTOC Indebtedness under
these subordination provisions shall continue to be effective, or be reinstated,
as the case may be, if at any time any payment in respect of any Senior Claim,
or any other payment to any holder of any Senior Claim in its capacity as such,
is rescinded or must otherwise be restored or returned by the holder of such
Senior Claim upon the occurrence of any Proceeding, or upon or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, TRS or any substantial part of its property, or otherwise,
all as though such payment had not been made.

 

(g) TRS’s Obligations Absolute. Nothing contained herein shall impair, as
between TRS, on the one hand, and RTOC and each subsequent holder of any RTOC
Indebtedness, on the other, the obligation of TRS to pay to the holder thereof
all amounts payable in respect of such RTOC Indebtedness as and when the same
shall become due and payable in accordance with the terms thereof, or prevent
the holder of any RTOC Indebtedness from exercising all rights, powers and
remedies otherwise permitted by applicable law or upon a default or event of
default under the RTOC Indebtedness, all subject to the rights of the holders of
the Senior Claims as set forth in these subordination provisions to receive
cash, securities or other property otherwise payable or deliverable to the
holders of the RTOC Indebtedness.

 

(h) Subrogation. No holder of any RTOC Indebtedness shall have any subrogation
or other rights as the holder of a Senior Claim, and each holder of any RTOC
Indebtedness hereby waives all such rights of subrogation and all rights of
reimbursement or indemnity whatsoever and all rights of recourse to any security
for any Senior Claim, until such time as all the Senior Claims shall be paid in
full or such payment shall have been provided for and all of the obligations of
TRS under the Senior Claims shall have been duly performed. From and after the
time at which all Senior Claims have been paid in full or such payment shall
have been provided for, the holders of the RTOC Indebtedness shall be subrogated
to all rights of any holders of Senior Claims to receive any further payments or
distributions applicable to the Senior Claims until the RTOC Indebtedness shall
have been paid in full or such payment shall have been provided for, and for the
purposes of such subrogation, no payment or distribution received by the holders
of Senior Claims of cash, securities or other property to which the holders of
the RTOC Indebtedness would have been entitled except for these subordination
provisions shall, as between TRS and its creditors other than the holders of
Senior Claims, on the one hand, and the holders of the RTOC Indebtedness, on the
other, be deemed to be a payment or distribution by TRS to or on account of the
Senior Claims.

 

Annex A

Subordination Provisions



--------------------------------------------------------------------------------

(i) Subordination in the Event of Acceleration. In the event that any RTOC
Indebtedness shall be declared due and payable as the result of the occurrence
of any one or more defaults in respect thereof, under circumstances when the
terms of section (c) are not applicable, no payment shall be made in respect of
such RTOC Indebtedness unless and until all Senior Claims shall have been paid
in full or such payment shall have been provided for or such declaration and its
consequences shall have been rescinded and all such defaults shall have been
remedied or waived or shall have ceased to exist.

 

(j) Limitation on Actions. RTOC and each subsequent holder of any RTOC
Indebtedness (or any instruments evidencing the same) by acceptance thereof
agrees and undertakes, to the fullest extent permitted by applicable law, that:

 

(i) Such holder will not take, obtain or hold (or permit anyone acting on its
behalf to take, obtain or hold) any assets of TRS, whether as a result of any
administrative, legal or equitable action, or otherwise, in violation of the
provisions of these subordination provisions.

 

(ii) Without the prior written consent of the holders of a majority in amount of
the Senior Claims, such holder will not commence, prosecute or participate in
(A) any administrative, legal or equitable action against TRS relating to any
RTOC Indebtedness including, without limitation, any Proceeding, (B) any other
administrative, legal or equitable action relating to any RTOC Indebtedness or
(C) any action to enforce or collect any judgment obtained in respect of, or to
enforce or exercise remedies arising under or pursuant to any lien or other
security interest securing, any RTOC Indebtedness.

 

(iii) If such holder, in violation of the provisions herein set forth, shall
commence, prosecute or participate in any suit, action, case or Proceeding
against TRS, TRS may interpose as a defense or plea the provisions set forth
herein, and any holder of any Senior Claim may intervene and interpose such
defense or plea in its own name or in the name of TRS, and shall, in any event,
be entitled to restrain the enforcement of the payment provisions of the RTOC
Indebtedness in its own name or in the name of TRS, as the case may be, in the
same suit, action, case or Proceeding or in any independent suit, action, case
or Proceeding.

 

Annex A

Subordination Provisions